Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of the plaintiff and against the defendants, with costs. We are of opinion that the variance between the property described in the contract and in the deed tendered was substantial and justified the purchaser in refusing *833to take title. (Von Bargen v. Ginsberg, 218 App. Div. 545, and eases cited; Friedman v. Baron, 250 N. Y. 552.) While the purchaser might have been -willing to waive the objection of variance had the premises conformed to the Tenement House Law, that objection was not waived, and the court found, as a fact, that the objection to the title, because of the eight-foot variance, was duly raised. Findings of fact and conclusions of law inconsistent with this determination are reversed and new findings and conclusions will be made. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.